Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see P8-10, filed 8/26/2021, with respect to claims 1, 4-7, 9-11, 13-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1, 4-7, 9-11, and 13-20 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 1, 4-7, 9-11, 13-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

As discussed in the Remarks filed 8/26/2021, P7-10, none of the cited prior art of record appear to teach or suggest the combination, in combination with the other recited features:
a second memory configured to cache a first portion of the block of data identified by an item selection vector, wherein the item selection vector has a sequence of bits corresponding to a plurality of contiguous addresses for the block of data, and a count of bits in the item selection vector corresponds to a count of the plurality of contiguous addresses for the block of data;
wherein the computing device is configured to communicate the first portion of the block of data from the first memory to the second memory according to the item selection vector, in response to a request to cache the block of data stored in the first memory;
wherein the computing device communicates the first portion from the first memory to the second memory without communicating a second portion of the block of data in response to the request;
wherein the second memory is configured to store tag information identifying the block of contiguous addresses among a plurality of blocks of contiguous addresses.
As described by Applicant, the item selection vector is to direct the computing device to communicate the first portion of the first block of data from the first memory to the second memory [Remarks, P8].
The prior art of record discloses various similar features:

Carter discloses a memory system where a controller remaps accesses to physically discontiguous blocks of data in main memory to form packed cache lines to enable more efficient data transfers at cache line granularity between the cache and the main memory. In one embodiment, Carter employs an indirection vector for mapping between logical address, shadow addresses, and physical addresses. However, Carter does not teach or suggest an item selection vector as described in the claims at least because Carter is silent to the structure comprising a sequence of bits corresponding to a plurality of contiguous addresses for the block of data, and a count of bits in the item selection vector corresponds to a count of the plurality of contiguous addresses for the block of data.
Godard discloses a method for improving efficiency of data transfers between two cache memories. Godard discloses employing a byte mask which indicates the particular byte-sized portions of a cache line that should be read or written, thereby providing the capability to perform hit/miss detection [Fig. 5A] and transfer data at finer granularities than a cache line [0044]. The number of bytes in the byte mask correspond with the number of bytes in a cache line [0042]. If any bytes miss the 
However, Godard is silent to an item selection vector used to select items in a block of data, e.g. a memory page, for transfer between two memories [Remarks, P9-10]. At best, Godard discloses a vector for selecting bytes of data within a cache line to be loaded for a processor (“The values of the bits of the byte mask indicate which bytes of the requested cache line are to be returned…” [0042]). In contrast, the claims recite an item selection vector used to direct the transfer of indicated portions of a block of memory into a cache responsive to a request to cache the block of data, without transmitting the unselected portions of the block.
Further, Godard maintains the cache line as the unit of transfer, as loading from the main memory entails merging the obtained cache line with any lines in the cache [0047]. In contrast, the use of the claimed item selection vector aims to avoid the transfer any portion of the cache line when performing a cache line fill from main memory that is not selected by the item selection vector.
	Other prior art, e.g. Doshi US 2016/0246723, concerns vector-oriented load and store operations, e.g. a masked cache line write back operation [Fig. 7]. By use of a mask, particular data elements may be specified and transferred [0137]. However, Doshi fails to at least disclose a similar structure for performing a selective read operation, and further does not teach or suggest the item selection vector which comprises a sequence of bits corresponding to a plurality of contiguous addresses for the block of data, and a count of bits in the item selection vector corresponds to a count of the plurality of contiguous addresses for the block of data.
	Alexander US 8,176,252 discloses a scatter-gather list which identifies particular element addresses using scatter-gather elements 112 point to each element. However, the list may only be traversed in one direction because the elements may be daisy-chained. In contrast, the claims recite a 
 
	None of the other cited prior art of record appears to cure these deficiencies. Accordingly, claim 1 is allowed. Claims 4-7, 9-11, and 13-20 recite similar subject matter and are allowed on similar grounds.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136